DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
This office action is responsive to the amendment filed on 08/15/2022. As directed by the amendment: claims 8 and 15 have been amended. Thus, claims 1-21 are presently pending in this application with claims 1-7, 12-14, 16, 17, and 19 withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Murillo et al. (US 2017/0020512 A1) in view of LoCicero (US 5,887,594).
Regarding claim 8 Murillo discloses (fig. 6-7A) a suture passer needle 703, comprising: an elongated planar body having a first side, a second side (see annotated fig. 7A below), a first distal end and a second proximal end (see 503 in fig. 6 and 703 in fig. 7A), and a blade (distal end of 703, see fig. 7A) disposed at the first distal end of the body (see fig. 6-7A); the blade having a first edge extending from a single pointed edge where the first side and the blade meet (see annotated fig. 7A below), and a second edge extending from the second side, which converge to a tip of the blade (see annotated fig. 7A below), wherein the single pointed edge and the first side are equidistant from the central axis (see annotated fig. 7A below); 

    PNG
    media_image1.png
    585
    1152
    media_image1.png
    Greyscale

a notch 713 disposed in the first side of the body (see fig. 7A and [0117]), forming an opening in the first side of the body, wherein the notch comprises a first proximal notch side and a second distal notch side (see fig. 7A and [0117]), wherein the first proximal notch side and the second distal notch side are connected by a u-shaped end (see annotated fig. 7A below), wherein each of the first proximal notch side and the second distal notch side face the opening (see annotated fig. 7A below), extend from the first side of the body toward the second proximal end of the body and extend at an angle to a central axis extending along the body (see annotated fig. 7A below); and a distal end of the notch, which converges with the first edge to form the single pointed edge (see annotated fig. 7A below), and wherein the second side consists of a surface extending in a single plane (see fig. 7A).

    PNG
    media_image2.png
    835
    1014
    media_image2.png
    Greyscale

Murillo is silent regarding the first edge is concave shaped and the second edge is concave shaped.
However LoCicero, in the analogous art of needles, teaches (fig. 2E) of a needle comprising an elongated planar body having a first side, a second side, a blade, a first edge extending from a pointed edge where the first side and the blade meet and a second edge extending from the second side which converge to a tip of the blade, the first edge being concave shaped and the second edge being concave shaped (see annotated fig. 2E below and co. 10 ln. 14-47).

    PNG
    media_image3.png
    588
    866
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Murillo to have the first and second edges be concave shaped as taught by LoCicero, for the purpose of forming a narrower sharper tip to make puncturing tissue easier and less painful.
Furthermore, the substitution of one known needle edge shape (concave as taught in LoCicero) for another (straight as taught in Murillo) would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention since LoCicero teaches that a concave shape is a suitable alternative shape for a straight needle edge (see fig. 2A-2E) and the substitution of the concave shape as taught in LoCicero would have yielded predictable results, namely, a needle edge of Murillo that would enable piercing of tissue. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 9, Murillo as modified discloses the claimed invention substantially as claimed, as set forth above for claim 8. Murillo further discloses (fig. 6-7A) a proximal end of the notch 713 aligned along the first side of the body with the distal end of the notch (see annotated fig. 7A above).
Regarding claim 10, Murillo as modified discloses the claimed invention substantially as claimed, as set forth above for claim 9. Murillo further discloses (fig. 6-7A) the proximal end of the notch 713 and the distal end of the notch 713 are equidistant from the central axis (the proximal end of the notch and the distal end of the notch can be seen to be in a single straight plane parallel to the central axis, see annotated fig. 7A above).
Regarding claim 11, Murillo as modified discloses the claimed invention substantially as claimed, as set forth above for claim 8. Murillo as modified fails to expressly disclose a radius of curvature of the concaved shaped first edge is equal to a radius of the curvature of the concaved shaped second edge. Instead LoCicero shows radii of curvature that appear to be equal (see fig. 2E).
Before the effective filing date of the claimed invention, it would have been obvious matter of design choice to a person of ordinary skill in the art to have the radii of curvature of the first and second edges of Murillo as modified be equal because Applicant has not disclosed that having the radii of curvature of the first and second edges be equal is critical, provides an advantage, is used for a particular purpose, or solves a stated problem (applicant discloses that the radii of curvature could be the same or different; see ¶0010 of the instant specification).  One of ordinary skill in the art, furthermore, would have expected Murillo as modified’s needle, and applicant’s invention, to perform equally well with either the radii of curvature taught by Murillo as modified or the claimed equal radii of curvature because both radii of curvature dimensions would perform the same function of tapering to a tip to enable piercing of tissue with the needle tip.
Therefore, it would have been prima facie obvious to modify Murillo as modified to obtain the invention as specified in claim 11 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Murillo as modified.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Murillo as modified to have a radius of curvature of the concaved shaped first edge is equal to a radius of the curvature of the concaved shaped second edge since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Murillo as modified would not operate differently with the claimed radii of curvature because the function of the radii of curvature is to form a sharp needle tip and the device of Murillo as modified would still form a sharp needle tip with equal radii of curvature. Further, applicant places no criticality on the claimed values, indicating that the radii of curvature could be the same or different (see ¶0010 of the instant specification).
Claims 15, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Topper et al. (US 2003/0065337 A1) in view of Murillo and LoCicero.
Regarding claim 15 Topper discloses (fig. 1-7B) a suturing system 10 for passing suture through a tissue body (see fig. 4), comprising: 
a first jaw member 27 disposed at a distal end of the suturing system 10, the first jaw member 27 having an aperture extending therethrough (see fig. 5A and ¶0059); 
a needle 32 having an elongated planar body having a first side, a second side, a first distal end and a second proximal end, and a blade disposed at the first distal end of the body (see annotated fig. 6 below), a notch 40 in a first edge; wherein the second side consists of a surface extending in a single plane (see annotated fig. 6 below), the needle 32 being configured to extend through the aperture and configured to carry a portion of suture through the aperture (see fig. 5B and ¶0061); 

    PNG
    media_image4.png
    554
    615
    media_image4.png
    Greyscale


a capture feature 41 formed on the distal end of the suturing system (see fig. 1, 7A-7B, and ¶0062); 
wherein the suturing system is actuatable by a single actuation of an actuation mechanism 23 to move the needle 32 through the tissue body and the aperture (see ¶0059, only actuator 23 is used to actuate the needle), and to cause the capture 41 feature to firmly and releasably grip the portion of suture after the portion of suture has been carried by the needle 32 through the tissue body and the aperture (see ¶0062).
Topper does not disclose the blade having a concaved shaped first edge extending from a single pointed edge where the first side and the blade meet, and a concaved shaped second edge extending from the second side, which converge to a tip of the blade, wherein the single pointed edge and the first side are equidistant from the central axis, the notch disposed in the first side of the body, forming an opening in the first side of the body, wherein the notch comprises a first proximal notch side and a second distal notch side, wherein the first proximal notch side and the second distal notch side are connected by a u-shaped end, wherein each of the first proximal notch side and the second distal notch side face the opening, extend from the first side of the body toward the second proximal end of the body and extend at an angle to a central axis extending along the body; wherein a distal end of the notch, which converges with the concaved shaped first edge to form the single pointed edge.
However Murillo, in the same field of endeavor, teaches (fig. 6-7A) a suture passer needle 703, comprising: an elongated planar body having a first side, a second side (see annotated fig. 7A below), a first distal end and a second proximal end (see 503 in fig. 6 and 703 in fig. 7A), and a blade (distal end of 703, see fig. 7A) disposed at the first distal end of the body (see fig. 6-7A); the blade having a first edge extending from a single pointed edge where the first side and the blade meet (see annotated fig. 7A below), and a second edge extending from the second side, which converge to a tip of the blade (see annotated fig. 7A below), wherein the single pointed edge and the first side are equidistant from the central axis (see annotated fig. 7A below); 

    PNG
    media_image1.png
    585
    1152
    media_image1.png
    Greyscale

a notch 713 disposed in the first side of the body (see fig. 7A and [0117]), forming an opening in the first side of the body, wherein the notch comprises a first proximal notch side and a second distal notch side (see fig. 7A and [0117]), wherein the first proximal notch side and the second distal notch side are connected by a u-shaped end (see annotated fig. 7A below), wherein each of the first proximal notch side and the second distal notch side face the opening (see annotated fig. 7A below), extend from the first side of the body toward the second proximal end of the body and extend at an angle to a central axis extending along the body (see annotated fig. 7A below); and a distal end of the notch, which converges with the first edge to form the single pointed edge (see annotated fig. 7A below), and wherein the second side consists of a surface extending in a single plane (see fig. 7A).

    PNG
    media_image2.png
    835
    1014
    media_image2.png
    Greyscale

Therefore, the substitution of one known needle (with a notch in the first side as taught by Murillo) for another (with a notch in the first edge as taught in Topper) would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention since Murillo teaches that a needle in the first side is suitable alternative and the substitution of needle as taught in Murillo would have yielded predictable results, namely, a needle of Topper that would carry the suture to upper jaw. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Topper as modified is silent regarding the first edge is concave shaped and the second edge is concave shaped.
However LoCicero, in the analogous art of needles, teaches (fig. 2E) of a needle comprising an elongated planar body having a first side, a second side, a blade, a first edge extending from a pointed edge where the first side and the blade meet and a second edge extending from the second side which converge to a tip of the blade, the first edge being concave shaped and the second edge being concave shaped (see annotated fig. 2E below and co. 10 ln. 14-47).

    PNG
    media_image3.png
    588
    866
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Topper as modified to have the first and second edges be concave shaped as taught by LoCicero, for the purpose of forming a narrower sharper tip to make puncturing tissue easier and less painful.
Furthermore, the substitution of one known needle edge shape (concave as taught in LoCicero) for another (straight as taught in Topper as modified) would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention since LoCicero teaches that a concave shape is a suitable alternative shape for a straight needle edge (see fig. 2A-2E) and the substitution of the concave shape as taught in LoCicero would have yielded predictable results, namely, a needle edge of Topper as modified that would enable piercing of tissue. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 18, Topper as modified discloses the claimed invention substantially as claimed, as set forth above for claim 15. Topper as modified further teaches: Murillo (fig. 6-7A) the proximal end of the notch 713 and the distal end of the notch 713 are equidistant from the central axis (the proximal end of the notch and the distal end of the notch can be seen to be in a single straight plane parallel to the central axis, see annotated fig. 7A above).
Regarding claim 20, Topper as modified discloses the claimed invention substantially as claimed, as set forth above for claim 15. Topper as modified fails to expressly disclose a radius of curvature of the concaved shaped first edge is equal to a radius of the curvature of the concaved shaped second edge. Instead LoCicero shows radii of curvature that appear to be equal (see fig. 2E).
Before the effective filing date of the claimed invention, it would have been obvious matter of design choice to a person of ordinary skill in the art to have the radii of curvature of the first and second edges of Topper as modified be equal because Applicant has not disclosed that having the radii of curvature of the first and second edges be equal is critical, provides an advantage, is used for a particular purpose, or solves a stated problem (applicant discloses that the radii of curvature could be the same or different; see ¶0010 of the instant specification).  One of ordinary skill in the art, furthermore, would have expected Topper as modified’s needle, and applicant’s invention, to perform equally well with either the radii of curvature taught by Topper as modified or the claimed equal radii of curvature because both radii of curvature dimensions would perform the same function of tapering to a tip to enable piercing of tissue with the needle tip.
Therefore, it would have been prima facie obvious to modify Topper as modified to obtain the invention as specified in claim 20 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Topper as modified.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Topper as modified to have a radius of curvature of the concaved shaped first edge is equal to a radius of the curvature of the concaved shaped second edge since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Topper as modified would not operate differently with the claimed radii of curvature because the function of the radii of curvature is to form a sharp needle tip and the device of Topper as modified would still form a sharp needle tip with equal radii of curvature. Further, applicant places no criticality on the claimed values, indicating that the radii of curvature could be the same or different (see ¶0010 of the instant specification).
Regarding claim 21, Topper as modified discloses the claimed invention substantially as claimed, as set forth above for claim 15. Topper as modified further teaches: Murillo (fig. 6-7A) a proximal end of the notch 713 aligned along the first side of the body with the distal end of the notch (see annotated fig. 7A above).
Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 08/15/2022, with respect to the rejection of claims 8-11, 15, 18, 20-21 under 35 U.S.C. 112(a) and 112(b) have been fully considered and are persuasive.  The rejection of claims 8-11, 15, 18, 20-21 under 35 U.S.C. 112(a) and 112(b) has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771